amendmenttoofferlette_image1.gif [amendmenttoofferlette_image1.gif]


PRIVATE AND CONFIDENTIAL




April 10, 2017


    
Craig S. Cocchi




RE:    Amendment to Offer of Employment Dated March 7, 2017


Dear Craig:


I am pleased to confirm on behalf of Oclaro, Inc. (“Oclaro”) that subsequent to
your acceptance of our offer to serve as Executive Vice President, Global
Operations, our Board of Directors has approved your appointment to serve as
Oclaro’s Chief Operating Officer, reporting to me.


Except as set forth in this letter, all other terms and conditions of your offer
letter dated March 7, 2017 will continue to remain in effect.


Kindly acknowledge your acceptance of this appointment and agreement to the
terms of this letter by signing the attached copy of this letter and returning
it to me.




Yours Sincerely,


gregdoughertysig.jpg [gregdoughertysig.jpg]


Greg Dougherty
CEO






ACKNOWLEDGED AND AGREED






Signed: /s/ Craig S. Cocchi
Date: April 10, 2017
Craig S. Cocchi                            






















Oclaro, Inc. | 225 Charcot Avenue, San Jose, CA 95131 | Tel: +1.408.383.1400
                 www.oclaro.com



